IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 13 MM 2020
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 NATHAN TERRY,                                  :
                                                :
                     Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of April, 2020, the “Extraordinary Relief Petition for

Extraordinary Jurisdiction,” the “Application for Leave of Court under Rule 2501(a) Post

Submission Communications,” and the “Application for Leave of the Court under Rule

2501(a) Post Submission Communication” are DENIED.